                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 08, 2019
                      IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

TONY HENRY CASEY,                             §
TDCJ # 00402530,                              §
                                              §
        Petitioner,                           §
                                              §
VS.                                           §     CIVIL ACTION NO. 3:18-00130
                                              §
LORIE DAVIS, Director, Texas                  §
Department of Criminal Justice,               §
Correctional Institutions Division,           §
                                              §
        Respondent.                           §

                       MEMORANDUM OPINION AND ORDER

       On August 27, 2019, the Court dismissed the habeas petition filed by Tony Henry

Casey (Dkt. 47, Dkt. 48). The Court subsequently denied relief under Federal Rule of

Civil Procedure 59(e) (Dkt. 52). On October 24, 2019, Casey filed a “motion for leave to

present federal law on the alleged facts” (Dkt. 54), which the Court will construe as a

motion for reconsideration under Federal Rule of Civil Procedure 60(b)(6). Casey argues

in his motion that his release date, as calculated by Respondent, violates his constitutional

rights because authorities have improperly aggregated his two sentences.

       Rule 60(b) is an uncommon means for relief, and “final judgments should not be

lightly reopened.” Lowry Dev., L.L.C. v. Groves & Associates Ins., Inc., 690 F.3d 382,

385 (5th Cir. 2012) (internal citation, alteration, and quotation marks omitted). A Rule

60(b) motion may not be used to raise arguments that could have been raised prior to




1/2
judgment or to argue new legal theories. Dial One of the Mid-S., Inc. v. BellSouth

Telecommunications, Inc., 401 F.3d 603, 607 (5th Cir. 2005).

       The Court’s prior opinion denied habeas relief because several of Casey’s

challenges to his release date were time-barred and because his claims based on state law

failed to state a cognizable habeas claim under 28 U.S.C. § 2254(a) (Dkt. 47). The Court

also held that Casey’s due process claim lacked merit (id.). Casey’s current motion

makes arguments and cites authorities that were, or could have been, included in his

briefing before entry of judgment. He therefore fails to present any ground warranting

relief from the judgment under Rule 60(b).

       The Court ORDERS that Casey’s motion for leave to present federal law on the

alleged facts (Dkt. 54) is DENIED under Federal Rule of Civil Procedure 60(b)(6). For

the reasons stated in the Court’s prior opinions, a certificate of appealability is DENIED.

       The Clerk will provide copies of this order to the parties.

       SIGNED this day 8th day of November, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




2/2
